Watxes, j.
charged, that the tender was good. Thai the clause of the resolve of the provincial congress applied to this money. As to the 3 4-7 per cent. it is the difference made by the legislature between the coin in the then currency and now. The law is clear, and the jury have no discre. tion in the case, and this is equally the case, although no tender of money had been made.
The Jury stopped the interest from the tender to the date ef writ, turned, die debt into present currency, by advancing upon it 3 4-7 per cent, and returned a
Verdict for plaintiff*